UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-8198


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DARRY MARVIN HARROD,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:06-cr-00060-RDB)


Submitted:   August 26, 2010                 Decided:   August 31, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Darry Marvin Harrod, Appellant Pro Se.    Debra Lynn Dwyer,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Darry     Marvin     Harrod       seeks   to    appeal       the   district

court’s order denying his Motion for an Injunction and Other

Relief.    This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and

collateral     orders,   28    U.S.C.    § 1292      (2006);     Fed.    R.    Civ.   P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).      The order Harrod seeks to appeal is neither a final

order   nor    an    appealable    interlocutory          or    collateral      order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                          We

dispense      with   oral     argument    because         the   facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              DISMISSED




                                         2